


Exhibit 10-BBs

WAIVER AGREEMENT


THIS WAIVER AGREEMENT dated as of April 30, 2013 (this “Agreement”) is entered
into among Tech Data Corporation, a Florida corporation (the “Lessee”), SunTrust
Bank, a Georgia banking corporation (the “Lessor”), the Lenders party hereto,
the Alternative Lessees party hereto, the Guarantors party hereto and SunTrust
Equity Funding, LLC, as agent (the “Agent”). All capitalized terms used herein
and not otherwise defined herein shall have the meanings given to such terms in
the Participation Agreement (as defined below).


RECITALS


WHEREAS, the Lessee, the Lessor, the Lenders and the Agent entered into that
certain Third Amended and Restated Participation Agreement, dated as of June 27,
2008 (as further amended or modified from time to time, the “Participation
Agreement”), which has been acknowledged and agreed to by the Alternative
Lessees;


WHEREAS, the Lessor and the Lessee entered into that certain Third Amended and
Restated Lease Agreement, dated as of June 27, 2008 (as further amended or
modified from time to time, the “Lease Agreement”), which has been acknowledged
and agreed to by the Alternative Lessees;


WHEREAS, the Lessee, the Subsidiaries of the Lessee party thereto, the Agent and
the Lessor entered into that certain Second Amended and Restated Guaranty
Agreement (Lessee Obligations), dated as of June 27, 2008 (as further amended or
modified from time to time, the “Guaranty Agreement”);


WHEREAS, the Lessor, the several lenders from time to time parties thereto and
the Agent entered into that certain Third Amended and Restated Credit Agreement,
dated as of June 27, 2008 (as further amended or modified from time to time, the
“Lease Credit Agreement”);


WHEREAS, the Lessee, the Lessor, the Agent and the Lenders entered into that
certain Consent, dated as of September 27, 2011 (the “Consent Agreement”);


WHEREAS, reference is also made to that certain Credit Agreement, dated as of
September 27, 2011, among Tech Data Corporation, as borrower, Bank of America,
N.A., as administrative agent, swing line lender and an L/C issuer, the other
lenders party thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets, Inc. and J.P. Morgan Securities LLC, as joint lead
arrangers and joint bookrunners, Citibank, N.A. and JPMorgan Chase Bank, N.A.,
as co-syndication agents, and SunTrust Bank, The Bank of Nova Scotia, The Royal
Bank of Scotland plc, U.S. Bank National Association and Unicredit Bank AG, as
co-documentation agents (the “Replacement Credit Agreement”), certain of the
covenants and related definitions (collectively, the “Incorporated Covenants”),
of which have been incorporated by reference into the Participation Agreement in
Section 7.3A(a) thereof (for purposes of this Agreement, each reference to an




--------------------------------------------------------------------------------




Incorporated Covenant shall also be deemed to be a reference to Section 7.3A(a)
of the Participation Agreement);


WHEREAS, the Lessee has informed the Agent, the Lessor and the Lenders that the
Lessee will restate some or all of its financial statements for (i) the fiscal
years ended January 31, 2011 and January 31, 2012, (ii) the fiscal quarters
ended April 30, 2012, July 31, 2012 and October 31, 2012 (sub-clauses (i) and
(ii) collectively, the “Prior Financial Statements”), and (iii) the fiscal
quarter and fiscal year ended January 31, 2013 (the “2013 Financial
Statements”), which were included in the earnings release dated March 4, 2013,
to correct improprieties primarily related to how the Lessee’s United Kingdom
subsidiary reflected vendor accounting (the “Specified Matters”);


WHEREAS, as a result of the Specified Matters, the Lessee filed a Form 12b-25
(Notification of Late Filing) with the Securities and Exchange Commission (the
“SEC”) on April 1, 2013 (the “SEC Filing”), a copy of which is attached hereto
as Exhibit A, indicating it will be unable to produce its 2013 Financial
Statements within the time frame required by the SEC for the filing by the
Lessee as part of its Annual Report on Form 10-K;


WHEREAS, the Lessee has further informed the Agent, the Lessor and the Lenders,
that, as a result of the Specified Matters, the Lessee will be unable to deliver
to the Agent and each Financing Party (i) its 2013 Financial Statements when and
as required by Section 7.01(a) of the Incorporated Covenants and Section 7.3A(b)
of the Participation Agreement and (ii) the related certificate of its
independent certified public accountants and Compliance Certificate (as defined
in the Replacement Credit Agreement) when and as required by Sections 7.02(a)
and 7.02(b) of the Incorporated Covenants and Section 7.3A(b) of the
Participation Agreement;


WHEREAS, the Lessee has further informed the Agent, the Lessor and the Lenders
that, as a result of the Specified Matters, the Lessee expects that it may be
unable to deliver to the Agent and each Financing Party (i) its financial
statements for its fiscal quarter ending April 30, 2013 (the “Affected Quarterly
Financial Statements”) when and as required by Section 7.01(b) of the
Incorporated Covenants and Section 7.3A(b) of the Participation Agreement and
(ii) the related Compliance Certificate when and as required by Section 7.02(b)
of the Incorporated Covenants and Section 7.3A(b) of the Participation
Agreement;


WHEREAS, the Lessee has requested that the Financing Parties (i) extend the
required date of delivery for the 2013 Financial Statements and the related
certificate of its independent certified public accountants and Compliance
Certificate required by Sections 7.02(a) and 7.02(b) of the Incorporated
Covenants and Section 7.3A(b) of the Participation Agreement, (ii) extend the
required date of delivery of the Affected Quarterly Financial Statements and the
related Compliance Certificate required by Section 7.02(b) of the Incorporated
Covenants and Section 7.3A(b) of the Participation Agreement and (iii) agree to
waive any Lease Event of Default that would otherwise arise under Sections
17.1(d), 17.1(e) or 17.1(f) of the Lease Agreement or any Event of Default (as
defined in the Guaranty Agreement) that would otherwise arise under Section 6(f)
of the Guaranty Agreement as a result of any non-compliance with Sections
7.01(a), 7.01(b), 7.02(a) and 7.02(b) of the Incorporated Covenants, as
applicable, or Section 7.3A(b) of the Participation Agreement,

2

--------------------------------------------------------------------------------




in each case related to the late delivery of the 2013 Financial Statements and
the potential late delivery of the Affected Quarterly Financial Statements;


WHEREAS, the Lessee has informed the Agent, the Lessor and the Lenders that, as
a result of the Specified Matters, (i) the covenants set forth in Sections
7.01(a), 7.01(b), 7.02(a), 7.02(b), 7.03(a), 7.08, 7.09(a), 7.09(b) or 7.13 of
the Incorporated Covenants may have been violated, (ii) the covenants set forth
in Sections 7.3A(b) and 7.3A(e) of the Participation Agreement may have been
violated, (iii) the representation and warranty of the Lessee in sub-clause (ii)
of the second paragraph of the Consent Agreement may have been inaccurate when
made and (iv) certain defaults may have occurred under the Replacement Credit
Agreement, the Lessee’s agreements or instruments relating to any other
Indebtedness or Guarantees, Swap Contracts, the Transfer and Administration
Agreement, the Permitted Trade Receivables Facility or Senior Parity Debt
(collectively, the “Prior Potential Events of Default”); and


WHEREAS, the Prior Potential Events of Default, if not waived by the Financing
Parties and the Agent, may have resulted in or will result in Lease Events of
Default pursuant to Sections 17.1(d), 17.1(e) (but only to the extent such
Section 17.1(e) includes the Incorporated Covenants set forth in Article VII of
the Replacement Credit Agreement), 17.1(f), 17.1(g), 17.1(h) or 17.1(p) of the
Lease Agreement and Events of Default pursuant to Section 6(f) of the Guaranty
Agreement, and therefore the Lessee has requested that the Financing Parties and
the Agent agree to waive, and the Financing Parties and Agent have agreed to
waive, any Lease Event of Default under Section 17.1(d), 17.1(e), 17.1(f),
17.1(g), 17.1(h) or 17.1(p)(i) of the Lease Agreement and any Events of Default
pursuant to Section 6(f) of the Guaranty Agreement that may have occurred due to
or resulting from the Prior Potential Events of Default.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Participation Agreement, Lease Agreement, Guaranty Agreement and Consent
Agreement Waivers. Effective as of the Waiver Effective Date (as defined below),
the Financing Parties that are signatories hereto hereby agree, and the Agent
hereby consents and agrees, as required by Sections 7.2(g) and 7.3B(c) of the
Participation Agreement, to:
(a)    waive, until the Expiration Date, (i) compliance with Sections 7.01(a),
7.01(b), 7.02(a) and 7.02(b) of the Incorporated Covenants, as applicable, and
Section 7.3A(b) of the Participation Agreement with respect to the 2013
Financial Statements and the Affected Quarterly Financial Statements and (ii)
any Lease Event of Default that would otherwise arise under Section 17.1(d),
17.1(e) (but only to the extent such Section 17.1(e) includes the Incorporated
Covenants set forth in Article VII of the Replacement Credit Agreement) or
17.1(f) of the Lease Agreement or any Event of Default that would otherwise
arise under Section 6(f) of the Guaranty Agreement with respect to the 2013
Financial Statements and the Affected Quarterly Financial Statements as a result
of any non-compliance with Sections 7.01(a), 7.01

3

--------------------------------------------------------------------------------




(b), 7.02(a) and 7.02(b) of the Incorporated Covenants or Section 7.3A(b) of the
Participation Agreement, each resulting from the Specified Matters;
(b)    waive (i) all Defaults caused by violations, if any, of Sections 7.01(a),
7.01(b), 7.02(a), 7.02(b), 7.03(a), 7.08, 7.09(a), 7.09(b) or 7.13 of the
Incorporated Covenants, (ii) all Defaults caused by violations, if any, of
Sections 7.3A(b) and 7.3A(e) of the Participation Agreement, (iii) the breach of
the representation and warranty under sub-clause (ii) of the second paragraph of
the Consent Agreement, (iv) any Lease Event of Default that would otherwise
arise or have arisen under Section 17.1(d), 17.1(e) (but only to the extent such
Section 17.1(e) includes the Incorporated Covenants set forth in Article VII of
the Replacement Credit Agreement), 17.1(f) or 17.1(g) of the Lease Agreement or
any Event of Default that would otherwise arise or have arisen under Section
6(f) of the Guaranty Agreement as a result of non-compliance with any of the
items listed in sub-clauses (i), (ii) or (iii) immediately above and (v) any
Lease Event of Default that would otherwise arise or have arisen under Section
17.1(p)(i) of the Lease Agreement or any Event of Default that would otherwise
arise or have arisen under Section 6(f) of the Guaranty Agreement based upon a
Lease Event of Default arising or having arisen under Section 17.1(p)(i) of the
Lease Agreement, each resulting from the Specified Matters; provided that if the
Lessee delivers restated Prior Financial Statements on or before the Expiration
Date (which may be provided as part of the Lessee’s Annual Report on Form 10-K
for fiscal year ended January 31, 2013) that are not substantially consistent
with the information included in the SEC Filing, including not substantially
consistent with the estimates of reduction of consolidated operating income and
consolidated net income set forth in Part IV of the SEC Filing, such delivery
shall constitute an immediate Lease Event of Default pursuant to the Lease
Agreement and an immediate Event of Default pursuant to the Guaranty Agreement,
except as each may be further amended upon mutual agreement among the Lessee,
the Alternative Lessees, the Guarantors, the Agent and the Majority Financing
Parties, as applicable; and
(c)    waive any Lease Event of Default that may occur pursuant to Section
17.1(h) of the Lease or any Event of Default that may occur pursuant to Section
6(f) of the Guaranty Agreement as a result of violations of any agreement or
instrument governing Indebtedness or a Guarantee of the Lessee due to (i) the
Specified Matters or (ii) the failure to file with the SEC or to transmit to
holders thereunder the 2013 Financial Statements or the Affected Quarterly
Financial Statements as and when required by the terms thereof (A) in the case
of any agreement or instrument governing Indebtedness of the Lessee (other than
Material Debt Agreements (as defined below)), until the earlier of (x) the
Expiration Date and (y) the date of acceleration of such Indebtedness or
enforcement of a lien securing such Indebtedness, and (B) in the case of
Material Debt Agreements, until the earlier of (x) May 15, 2013 and (y) the date
of acceleration of such Indebtedness or enforcement of a lien securing such
Indebtedness.

4

--------------------------------------------------------------------------------




Except as expressly provided herein, the above waivers do not modify or affect
the Lessee’s obligations to comply fully with (i) the terms of Sections 7.01,
7.02, 7.03, 7.08, 7.09 or 7.13 of the Incorporated Covenants or Sections 7.3A(b)
or 7.3A(e) of the Participation Agreement for any future periods or any other
duty, term, condition or covenant contained in the Participation Agreement,
Lease Agreement or any other Operative Agreement, including, but not limited, to
satisfaction of Section 8.13 of the Incorporated Covenants for the fiscal year
ending January 31, 2013 or (ii) the terms of Section 8.13 of the Incorporated
Covenants for any period covered by the Prior Financial Statements. The above
waivers are limited solely to the specific waivers identified above and nothing
contained in this Agreement shall be deemed to constitute a waiver of any other
rights or remedies the Agent or any Financing Party may have under the
Participation Agreement, Lease Agreement or any other Operative Agreement or
under applicable law.


The following agreements shall constitute the “Material Debt Agreements”: (i)
the Replacement Credit Agreement, (ii) the Transfer and Administration
Agreement, dated as of May 19, 2000, among the Lessee, as collection agent, Tech
Data Finance SPV, Inc., as transferor, Liberty Street Funding Corp., Chariot
Funding LLC, The Bank of Nova Scotia, JPMorgan Chase Bank, N.A. and Bank of
America, National Association, as has been further amended (the “Transfer and
Administration Agreement”), (iii) ISDA 2002 Master Agreement and the related
Schedule thereto, each dated as of August 30, 2010 among Bank of America, N.A.,
the Lessee and the affiliates of the Lessee listed in Exhibit A to the Schedule
thereto, (iv) the ISDA Master Agreement and related Schedule thereto, each dated
as of April 30, 2003 between Citibank, N.A. and Tech Data Global Finance L.P.
and (v) the ISDA 2002 Master Agreement and related Schedule thereto, each dated
as of December 14, 2011 among JPMorgan Chase Bank, N.A. and Tech Data Europe
GMBH and the affiliates listed in Exhibit A to the Schedule thereto.


2.    Lease Credit Agreement Waiver. The Agent and the Lenders hereby confirm
that no Lease Event of Default or Event of Default pursuant to the Guaranty that
has been waived in Section 1 of this Agreement shall constitute an Event of
Default under Section 5(f) of the Lease Credit Agreement or under any other
provision of any other Operative Agreement.
3.    Sale Option. Notwithstanding the terms of Section 20.1(b) of the Lease,
the Agent and the Financing Parties hereby agree that the Lessee may exercise
the Sale Option with respect to any two (2) or more Properties at any time on or
prior to the Expiration Date.
4.    No Waiver for Renewal. The Agent, the Financing Parties and the Lessee are
currently negotiating a proposed renewal of the Lease Agreement. The Lessee
hereby acknowledges and agrees that nothing set forth in this Agreement is
intended to constitute, or shall be deemed to constitute, a waiver of, or any
agreement with respect to any provisions relating to, the Specified Matters in
connection with such renewal.
5.    No Liquidated Damages. The Agent, the Lessor and each Lender acknowledge
and agree that none of them has any right to recover final liquidated damages as
provided in Section 17.5 of the Lease Agreement with respect to any Lease Event
of Default that has been waived hereunder, solely to the extent of such waiver.

5

--------------------------------------------------------------------------------




6.    Condition Precedent. This Agreement shall be effective upon receipt by the
Agent of counterparts of this Agreement duly executed by the Lessee, the
Alternative Lessees, the Guarantors, the Majority Financing Parties and the
Agent (the “Waiver Effective Date”).
7.    Miscellaneous.
(a)    The Participation Agreement, the Lease Agreement, the Guaranty Agreement
and the obligations of the Lessee thereunder and under the other Operative
Agreements, are hereby ratified and confirmed and shall remain in full force and
effect according to their terms.
(b)    Each Alternative Lessee (i) acknowledges and consents to all of the terms
and conditions of this Agreement, (ii) affirms all of its obligations under the
Operative Agreements to which it is a party and (iii) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Operative Agreements to which it is a party.
(c)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the
Operative Agreements to which it is a party and (iii) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Guaranty Agreement or the other Operative
Agreements to which it is a party.
(d)    After giving effect to this Agreement, the Lessee represents and warrants
to the Agent and the Financing Parties that (i) except with respect to the
Specified Matters, no event has occurred and is continuing which constitutes a
Default or an Event of Default (as defined in the Participation Agreement) and
(ii) there is no outstanding Senior Parity Debt for which a waiver is being
sought under this Agreement other than that evidenced by the Operative
Agreements and the Material Debt Agreements.
(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by email shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.
(f)    The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning thereof.
(g)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF FLORIDA, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES
OF CONFLICT OF LAWS.

6

--------------------------------------------------------------------------------




(h)    The Lessee shall pay, or reimburse the Agent for, any and all
out-of-pocket costs and expenses incurred by the Agent in connection with this
Agreement, including, without limitation, reasonable and documented attorneys’
fees, within thirty (30) days of receipt by the Lessee of an invoice for any
such costs and expenses.


[remainder of page intentionally left blank]



7

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




LESSEE & GUARANTOR:    


TECH DATA CORPORATION,
a Florida corporation




By: /s/ Charles V. Dannewitz
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer


ALTERNATIVE LESSEE & GUARANTOR:    
    
TECH DATA PRODUCT MANAGEMENT, INC.,
a Florida corporation
                


By: /s/ Charles V. Dannewitz
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer


ALTERNATIVE LESSEE:    


TD FACILITIES, LTD.,
a Texas Partnership


                
By: /s/ Charles V. Dannewitz
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer


GUARANTOR:


TECH DATA FINANCE PARTNER, INC.,
a Florida corporation


By: /s/ Charles V. Dannewitz
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer


            



S-1    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------







S-2    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------






SUNTRUST BANK, as Lessor






By: /s/ Eric Sebille
Name: Eric Sebille
Title: Vice President



S-3    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------






SUNTRUST EQUITY FUNDING, LLC, as Agent






By: /s/ Paul Severn
Name: Paul Severn
Title: Manager



S-4    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------






SCOTIABANC INC., as a Lender






By: /s/ J.F. Todd
Name: J.F. Todd
Title: Managing Director



S-5    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------






FIFTH THIRD BANK, a Michigan Banking Corporation, as a Lender






By: /s/ John A. Marian
Name: John A. Marian
Title: Vice President

S-6    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender






By: /s/ Karen H. McClain
Name: Karen H. McClain
Title: Managing Director

S-7    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------






U.S. BANK, N.A., as a Lender






By: /s/ Kenneth R. Fieler
Name: Kenneth R. Fieler
Title: Vice President

S-8    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------






MERCANTIL COMMERCEBANK, NA, as a Lender






By:             
Name:
Title:



S-9    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Lender






By: /s/Diane Emanuel
Name: Diane Emanuel
Title: Managing Director & Execution Head









S-10    TECH DATA CORPORATION
WAIVER AGREEMENT

--------------------------------------------------------------------------------






EXHIBIT A


 
 
UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION
 Washington, D.C. 20549


FORM 12b-25
NOTIFICATION OF LATE FILING
 
 

 
SEC FILE NUMBER:  0-14625
CUSIP NUMBER:  878237106
 
(Check one):
 
x Form 10-K
o Form 20-F
o Form 11-K
o Form 10-Q
o Form 10-D
 
 
o Form N-SAR
o Form N-CSR
 
 
 
 
 
 
 
 
 
 
 
 
For Period Ended:
January 31, 2013
 
 
o Transition Report on Form 10-K
 
 
 
 
o Transition Report on Form 20-F
 
 
 
 
o Transition Report on Form 11-K
 
 
 
 
o Transition Report on Form 10-Q
 
 
 
 
o Transition Report on Form N-SAR
 
 
 
 
For the Transition Period Ended:
 
 
 
 
 
 
 
 
 

 
 .
 Nothing in this form shall be construed to imply that the Commission has
verified any information contained herein.



PART I — REGISTRANT INFORMATION
 
Tech Data Corporation
Full Name of Registrant


N/A
Former Name if Applicable


5350 Tech Data Drive
Address of Principal Executive Office (Street and Number)


Clearwater, Florida 33760
City, State and Zip Code

 




--------------------------------------------------------------------------------






PART II — RULES 12b-25(b) AND (c)
 
If the subject report could not be filed without unreasonable effort or expense
and the registrant seeks relief pursuant to Rule 12b-25(b), the following should
be completed. (Check box if appropriate)
  
(a)
The reason described in reasonable detail in Part III of this form could not be
eliminated without unreasonable effort or expense




(b)
The subject annual report, semi-annual report, transition report on Form 10-K,
Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be
filed on or before the fifteenth calendar day following the prescribed due date;
or the subject quarterly report or transition report on Form 10-Q or subject
distribution report on Form 10-D, or portion thereof, will be filed on or before
the fifth calendar day following the prescribed due date; and
 
(c)
The accountant’s statement or other exhibit required by Rule 12b-25(c) has been
attached if applicable.

 
PART III — NARRATIVE
 
State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR,
N-CSR, or the transition report or portion thereof, could not be filed within
the prescribed time period.
Tech Data Corporation (the Company”) has determined that it is unable to file
its Annual Report on Form 10-K (the “Form 10-K”) for the year ended January 31,
2013 within the prescribed time period because it requires additional time to
complete the required financial statements and restatement described below. The
Company cannot predict when it will complete the restatement, but expects that
it will do so beyond the permitted 15-day extension of the prescribed due date
of April 1, 2013.
On March 21, 2013, the Company disclosed in a Current Report on Form 8-K that
the Audit Committee of its Board of Directors, on the recommendation of
management, and after consultation with the Company's independent accountants,
Ernst & Young LLP, concluded that the Company would be required to restate some
or all of its previously issued quarterly and audited annual financial
statements for the fiscal years 2011 and 2012 and some or all of the quarters of
fiscal year 2013, including the financial statements in the Company’s fourth
quarter and fiscal year 2013 earnings release dated March 4, 2013. The Company
anticipates that the restatement will be made to correct improprieties primarily
related to how the Company's U.K. subsidiary reflected vendor accounting.












--------------------------------------------------------------------------------










PART IV — OTHER INFORMATION
  (1)
Name and telephone number of person to contact in regard to this notification
 
Jeffery P. Howells
 
(727)
 
539-7429
 
(Name)
 
(Area Code)
 
(Telephone Number)
 
 
(2)
Have all other periodic reports required under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of
1940 during the preceding 12 months or for such shorter period that the
registrant was required to file such report(s) been filed? If answer is no,
identify report(s).
 
 
 
 
 
x Yes     No


 
 
 
 
 
 
(3)
Is it anticipated that any significant change in results of operations from the
corresponding period for the last fiscal year will be reflected by the earnings
statements to be included in the subject report or portion thereof?
 
 
 
 
 
 
 
x  Yes     No
 
If so, attach an explanation of the anticipated change, both narratively and
quantitatively, and, if appropriate, state the reasons why a reasonable estimate
of the results cannot be made.

 
As announced by the Company on March 21, 2013, the Company estimates that the
restatement will reduce previously reported consolidated operating income by an
aggregate amount of approximately $30 million to $40 million, and consolidated
net income by an aggregate amount of approximately $25 million to $33 million,
over the three fiscal year periods affected by the restatement. These
preliminary estimates are based on currently available information and are
subject to change during the course of the ongoing investigation of this matter.
While the Company anticipates that there will be changes in its results of
operations for the quarter and fiscal year ended January 31, 2013, it is unable
to present a reasonable estimate of those results at this time.
Forward Looking Statements
The report includes "forward-looking statements" within the meaning of the
federal securities laws and regulations, including those regarding the Company's
intent to restate its prior financial statements, the scope of the restatement,
the estimated impact of the restatement and the expected timing of filing the
restated financial reports. There can be no assurance that the Company's
management, Audit Committee or independent registered public accounting firm
will not reach conclusions that are different from management's preliminary
identification of issues. These statements are subject to risks and
uncertainties, including the risk that additional information relating to the
scope of the improprieties may arise from the ongoing review of this matter, the
risk that the process of preparing the financial statements or other subsequent
events would require the Company to make additional adjustments, the time and
effort required to complete the restatement and the ramifications of the
Company's potential inability to




--------------------------------------------------------------------------------




timely file required reports. Forward-looking statements reflect management's
analysis as of the filing date of this Notice, and the Company does not
undertake to revise these statements to reflect subsequent developments.




--------------------------------------------------------------------------------




Tech Data Corporation






(Name of Registrant as Specified in Charter)
has caused this notification to be signed on its behalf by the undersigned
hereunto duly authorized.
 
 
 
 
 
Date
April 1, 2013
 
By
/s/ Jeffery P. Howells
 
 
 
 










Jeffery P. Howells
Executive Vice President and Chief Financial Officer (principal financial
officer)
 
 
 
 
 







